Citation Nr: 0903644	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service connected residuals of a ventral hernia of the 
midabdominal wall, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total evaluation due to 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that continued the veteran's evaluation for 
his residuals of a ventral hernia at a 10 percent evaluation, 
and denied the veteran entitlement to a temporary total 
evaluation.

The Board points out that, during the course of this appeal, 
the veteran also claimed service connection several other 
disabilities; however, in a statement dated February 2006, he 
indicated that the only claims he was pursuing at this time 
were the above noted claims which are in appellate status.


FINDINGS OF FACT

1.  The veteran's residuals of a ventral hernia of the 
midabdominal wall include slight pain, with no more than a 
very mild and easily reducible hernia, which does not require 
support.

2.  Although the veteran reported being scheduled for surgery 
for his hernia disability in November 2004, there is no 
evidence of record showing that the veteran has undergone 
hernia surgery in over 10 years; the evidence does not show 
that the veteran was required to undergo a period of 
convalescence due to his service connected residuals of a 
hernia.


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation for the veteran's 
service connected residuals of a ventral hernia of the 
midabdominal wall have not been met.  38 C.F.R. § 4.114, 
Diagnostic Codes 7338, 7339 (2008).

2.  The criteria for the assignment temporary total 
disability rating for service-connected disabilities for a 
period of hospitalization or due to convalescence is not 
warranted.  38 C.F.R. §§ 4.29, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2004, June 2004, December 2004, and 
April 2006.  These letters informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  The 
veteran was also specifically informed of the law as it 
pertains to effective dates by the April 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied, as to those claims now being finally 
decided on appeal.


Entitlement to an increased evaluation for the veteran's 
service connected residuals of a ventral hernia of the 
midabdominal wall, currently evaluated as 10 percent 
disabling.

Historically, the Board notes that the veteran was granted 
service connection for an abdominal hernia by a September 
1983 rating decision.  This decision was based on service 
medical records which show the veteran was diagnosed with an 
abdominal hernia in service, and on the report of a VA 
examination which showed a small ventral hernia.  This 
evaluation was later raised to 10 percent.  The veteran 
currently disagrees with the 10 percent evaluation assigned 
for his hernia.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. 

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.114, Diagnostic Code 7338, for an inguinal 
hernia.  Under that code, a small, reducible hernia, a hernia 
without true hernia protrusion, or a hernia that is 
preoperative but remediable is rated as noncompensable.  A 10 
percent rating is warranted for a recurrent post-operative 
hernia that is readily reducible and well supported by a 
truss or belt.  A small, post-operative recurrent hernia or 
an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible 
warrants a 30 percent schedular rating.  A large post- 
operative, recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and is 
not readily reducible warrants a 60 percent rating.  38 
C.F.R. § 4.114, DC 7338.

The Board finds that the veteran could also be rated under 38 
C.F.R. § 4.114, Diagnostic Code 7339, for a postoperative 
ventral hernia.  Under that code, a 0 percent rating is 
contemplated for a postoperative ventral hernia that is 
healed with no disability and no belt indicated.  A 20 
percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post- 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

Thus, in order to warrant an increased evaluation, the 
veteran would have to be found to have either a small, post-
operative recurrent hernia or an unoperated irremediable 
hernia that is not well supportable by a truss or that is not 
readily reducible, or a small, postoperative ventral hernia 
that is not well supported by a belt under ordinary 
conditions, or a healed ventral hernia or post- operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  However, the evidence of record does not 
support any of these findings.

Reviewing the evidence of record, during a July 2004 report 
of VA examination, the veteran reported discomfort in the 
upper part of the incision for his previous hernia surgery.  
The examiner noted a well healed upper midline scar, but the 
upper one fourth of the scar revealed a 1 cm to 2 cm fascial 
defect palpated in the midline of the abdomen.  With a 
Valsalva maneuver, a small protrusion could be felt, but did 
reduce easily.  The examiner indicated that this probably 
represented preperitoneal herniating through the fascia.  The 
veteran reported that he did have some discomfort with this.  
He does not wear any sort of support belt.  The soft tissues 
were in good condition, and the examiner indicated that he 
felt this recurrence was a fairly recent event.  The veteran 
was diagnosed with a small recurrent ventral hernia.

A report of May 2005 VA examination indicated that the 
veteran reported that his surgical incision was sometimes 
uncomfortable when he strained or lifted.  He did not wear 
any sort of support.  Upon examination, the scar was found to 
be well healed.  There was no significant fascial defect in 
the way upper fourth of the scar.  The examiner felt that 
perhaps there was an area that was slightly thinner in the 
fascia and then below that, but he did not find any evidence 
of a true hernia or anything that would require surgical 
intervention.  The veteran was noted to have diastasis recti, 
which the examiner indicated was a congenital condition.  The 
examiner also indicated that otherwise, there was no 
abnormality of the abdominal wall noted.  The examiner was 
diagnosed with "dura for ventral hernia not found."  The 
examiner stated that even with an extensive Valsalva maneuver 
and straining of the abdominal wall, there was no protrusion 
noted.  

Thus, the evidence above shows that while the veteran was 
found to have a very small ventral hernia in July 2004, it 
was easily reducible, and the veteran was found to have no 
hernia at all on his most recent VA examination.  Further, at 
no time has the veteran been found to require the use of a 
supporting belt for his hernia.  As such, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected residuals of a ventral hernia of the 
midabdominal wall have not been met.  Therefore, the Board 
finds that the preponderance of the evidence of record is 
against a grant of increased rating for this disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to a temporary total evaluation due to surgery.

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2008).

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

See 38 C.F.R. § 4.29 (2008).

In this case, the veteran claims he underwent surgery for his 
hernia in November 2004.  However, the veteran's medical 
treatment records do not show any such surgery.  The veteran 
was seen for a surgical consultation in March 2005, during 
which he complained of increasing pain in the area of his 
previous hernia incision.  However, his examiner at that time 
could find no recurrence of the veteran's hernia.  The 
veteran was hospitalized at that time, but for a medical 
condition unrelated to his service connected hernia 
residuals.  As a result of that consultation, old medical 
records were requested and the veteran was scheduled for a CT 
of his abdomen, however, the medical records do not show that 
the veteran underwent any surgical procedure subsequent to 
this time for his hernia.  Further, surgical records were 
specifically reviewed, and no evidence was found that the 
veteran had surgery on November 2004, or any surgery at the 
VA for at least 10 years.

Further, the Board points out that there is no evidence of 
record showing that the veteran has recently required 
convalescence due to his hernia.  Reviewing the evidence from 
the veteran's recent VA examinations, as noted above, shows 
only a minimal disability due to his hernia residuals, and 
there is no evidence showing that the veteran has required or 
been prescribed convalescence for this disability.

The Board does note private records in the veteran's claims 
file show that he underwent hernia surgery in December 1992; 
however, the Board points out that the veteran specifically 
indicated in his claim that he was seeking a temporary total 
rating due to surgery he believed was scheduled in 2004.  The 
Board also points out that as this claim was filed over 
nearly 12 years after the veteran's December 1992 surgery, 
even if it were considered to be a claim for a temporary 
total rating based on the veteran's 1992 surgery, such claim 
would not be timely.

The regulations pertaining to a temporary total rating, 38 
C.F.R. § 4.29 and 38 C.F.R. § 4.30, clearly indicate that a 
basic requirement for grating a temporary total rating is 
that the veteran require hospitalization or convalescence due 
to a service connected disability.  As there is no evidence 
of record showing that the veteran has required recent 
hospitalization, surgery, or convalescence due to his hernia, 
the Board finds that benefits under 38 C.F.R. § 4.29 and 38 
C.F.R. § 4.30 cannot be granted.



ORDER

Entitlement to an increased evaluation for the veteran's 
service connected residuals of a ventral hernia of the 
midabdominal wall, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a temporary total evaluation due to surgery is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


